Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 1 of 9 PageID #: 2465




                        EXHIBIT 9
Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 2 of 9 PageID #: 2466




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    ED BUTOWSKY,                                    §
                                                    §
                                                    §
           Plaintiff,                               §
                                                    §
    V.                                              §          CIVIL ACTION NO.
                                                    §
    DAVID FOLKENFLIK; NPR, INC.;                    §          4:18-CV-00442-ALM
    NPR.ORG; JARL MOHN; STACEY                      §
    FOXWELL; MICHAEL ORESKES;                       §
    CHRISTOPHER TURPIN; EDITH                       §
    CHAPIN; LESLIE COOK; HUGH                       §
    DELLIOS; PALLAVI GOGOI; and                     §
    SARAH GILBERT,                                  §
                                                    §
                                                    §
           Defendants.                              §
                                                    §

     DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF

   TO:    Ed Butowsky, by and through his attorneys of record, Ty Odell Clevenger, P.O. Box 20753,
          Brooklyn, NY 11202-0753, and Steven S. Biss, 300 West Main Street, Suite 102,
          Charlottesville, VA 22903.

          Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendants David Folkenflik,

   National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi (collectively

   “Defendants”) submit the following Third Set of Requests for Production (“Requests”) to Plaintiff

   Ed Butowsky (“Butowsky” or “Plaintiff”).

                                                 I.
                                           INSTRUCTIONS

          1.      Plaintiff is required to respond in writing to each of the following requests for

   production and to serve the response to counsel for Defendants within thirty (30) days after service

   of the requests for production.




   DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                               PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 3 of 9 PageID #: 2467




          2.      Plaintiff is required to produce for inspection and copying the designated

   documents at the office of Defendants’ counsel, Haynes and Boone, LLP, 600 Congress Avenue,

   Suite 1300, Austin, Texas 78701, or at such other place as may be agreed by the parties.

          3.      In response to this request for production, provide all documents in your possession,

   custody or control, including all documents in the possession, custody or control of your attorneys

   or agents. If your response to any request is that the document or documents are not in your

   possession, custody or control, identify who has possession, custody or control of the document

   and the location of the document.

          4.      If a request seeks a document which to your knowledge does not exist, please state

   that the document does not exist.

          5.      Without interfering with the readability of a document, please identify in some

   manner the request(s) to which the document is responsive.

          6.      These requests for production are continuing in nature, and you are required to

   amend or supplement your responses if you or other persons acting on your behalf become aware

   of additional information between the time your answers are given and the time of trial that renders

   your responses no longer correct, accurate or complete.

          7.      If you contend that you are entitled to withhold from production any documents

   identified in these requests for production on the basis of attorney-client privilege, work product

   doctrine or any other ground, follow the instructions described in sub-parts (a) - (e) below for each

   withheld document:

                  (a)     describe the nature of the document (e.g., letter or memorandum);

                  (b)     state the date of the document;

                  (c)     identify the person(s) who sent and received the document and/or any copy
                          thereof;



   DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 4 of 9 PageID #: 2468




                    (d)      without revealing the privileged information, identify the subject matter of
                             the document; and

                    (e)      state the specific privilege(s) you assert regarding the document.

             8.     Unless otherwise specified, the time period for these requests is from July 10, 2016

   until the present time.

                                                    II.
                                               DEFINITIONS

             For purposes of these requests, the terms listed below are defined as follows:

             1.     Plaintiff, You, or Butowsky refers to Edward Wayne Butowsky, and each of his

   agents, representatives, and attorneys and any other individual or entity presently or formerly

   acting on his behalf or at his request.

             2.     Defendants refers to Defendants David Folkenflik, National Public Radio, Inc.,

   Edith Chapin, Leslie Cook, and Pallavi Gogoi and any of their officers, employees, agents,

   representatives, attorneys or any other individual or entity presently or formerly acting on their

   behalf.

             3.     The term document(s) shall mean and include all written, typed, printed, recorded,

   taped, or pictorial matter of any kind or nature whatsoever, however produced or reproduced, in

   whatever form maintained, including electronically stored information such as metadata, and all

   identical and non-identical (for whatever reason) copies and prior drafts thereof, in the possession,

   custody or control of Plaintiff, and includes, but is not limited to, correspondence, transcriptions,

   tapes, notes from telephone conversations, agreements, contracts, records, tape recordings

   (whether or not transcribed), reports, memoranda, studies, summaries, minutes, notes, agenda,

   bulletins, calendars, diaries, logs, announcements, instructions, charts, manuals, brochures,

   schedules, email, blogs, internet postings, text messages, instant messages, computer data (whether



   DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                  PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 5 of 9 PageID #: 2469




   on cards, compact disk, DVD, ISP server, or otherwise), telegrams, teletype, photographic matter,

   financial statements, accounting records, commission worksheets, and any other such documents

   and tangible things, whether in hard, digital or electronic version. The term “document” also

   includes copies of documents upon which notations or writings appear that are not present on the

   originals or other copies of such documents. In all cases where original and/or non-identical copies

   are not available, “document(s)” also means identical copies of original documents and copies of

   non-identical copies. A document is deemed to be in Plaintiff’s custody if Plaintiff has possession

   of the document or has the right to secure such document from another person having possession

   thereof.    All information available in electronic or magnetic medium should be provided

   electronically on an external hard drive in their native format.

          4.       The term electronically stored information, when used in these Requests, refers

   to information stored on a computer, CD, DVD, disk, hard drive, or other magnetic or electronic

   device, including, without limitation, voicemail messages and files; email messages and files;

   deleted files, programs, or e-mails; data files; program files; backup and archival tapes; temporary

   files; system history files; website information stored in textual, graphical or audio format; website

   log files; cache files; text messages, instant messages, cookies; writings; drawings; graphs; charts;

   photographs; sound recordings; images; video recordings; and other data or data compilations

   stored in any medium from which information can be obtained or translated, if necessary, by

   Plaintiff into reasonably usable form.

          5.       The term communication, when used in these Requests, refers to any oral or

   written transmission, exchange of information, utterance, notation or statement, by or through any

   medium, including, but not limited to telephone, telegraph, mail, email, text message, instant

   messaging, telecopy, and personal conversation(s).




   DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                 PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 6 of 9 PageID #: 2470




          6.      The conjunction or as used in these requests should not be read to limit part of the

   request but, whenever applicable, it should have the same meaning as the word “and.” For

   example, an interrogatory stating “support or refer” should be read as “support and refer,” if an

   answer that does both can be made.

          7.      The word and means and/or.

          8.      The term Person means any natural person, corporation, firm, association,

   partnership, joint venture, proprietorship, governmental body, or any other organization, business,

   or legal entity, and all predecessors or successors in interest.

          9.      The term Wheeler Lawsuit refers to Wheeler v. Twenty-First Century Fox, Inc.,

   et. al., Case No. 1:17-CV-05087, filed in the United States District Court for the Southern District

   of New York on August 1, 2017, and the Wheeler Complaint refers to the Complaint filed therein.

          10.     The Rich Lawsuit refers to Rich v. Fox News Network, LLC, Civil Action No. 1:18-

   cv-02223 (GBD) (S.D.N.Y. Mar. 13, 2018).

          11.     The DNC Email Leak refers to a June 2016 security breach in which hundreds of

   thousands of documents were stolen from emails and networks associated with the Democratic

   National Committee and were subsequently released to WikiLeaks.

          12.     The terms referring to, concerning, relating to, or pertaining to any given subject

   when used to specify a document, communication, or statement, shall mean or refer to any

   document, communication, or statement that constitutes, contains, embodies, reflects, identifies,

   states, refers to, deals with, discusses, mentions, supports, refutes, controverts, depicts, and or is

   in any manner whatsoever pertinent to that subject.




   DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                 PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 7 of 9 PageID #: 2471




                                      DOCUMENT REQUESTS

   REQUEST FOR PRODUCTION NO. 1:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between You on the one hand, and Sally Davis on the other, including but not limited to the

   correspondence alleged in Footnote 4 of the Second Amended Complaint.


   REQUEST FOR PRODUCTION NO. 2:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, constituting or reflecting communications

   between Seymour Hersh on the one hand, and anyone, including but not limited to Malia

   Zimmerman, on the other, including the correspondence alleged in Footnote 6 of the Second

   Amended Complaint.


   REQUEST FOR PRODUCTION NO. 3:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, voicemail, and text messages, that support Your allegation in Footnote 7 of the

   Second Amended Complaint that “Wheeler is the one who investigated the matter [of the murder

   of Seth Rich] and came up with the theory that Seth Rich’s murder was not the result of a botched

   robbery” (emphasis in original).


   REQUEST FOR PRODUCTION NO. 4:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, or transcripts constituting, reflecting, or relating to the alleged conference calls




   DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                 PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 8 of 9 PageID #: 2472




   taking place on “May 10, 2017 (10:30 am), May 11, 2017 (9:52 am and 10:12 am), and May 15,

   2017 (11:22 am and 1:13 am),” referenced in ¶ 137 of the Second Amended Complaint.


   REQUEST FOR PRODUCTION NO. 5:

   All documents, including correspondence, electronically stored information, emails, video and

   audio recordings, or transcripts constituting, reflecting, relating to, or supporting your allegations

   in Plaintiff’s Second Amended Complaint, ¶¶ 168-169 that Kathryn Murdock requested, for

   political reasons, that Fox pull the Zimmerman article.


   Dated: October 18, 2019


                                                     Respectfully submitted,

                                                     By: /s/ Laura Lee Prather
                                                     Laura Lee Prather
                                                     State Bar No. 16234200
                                                     laura.prather@haynesboone.com
                                                     Wesley D. Lewis
                                                     State Bar No. 24106204
                                                     wesley.lewis@haynesboone.com
                                                     HAYNES AND BOONE, LLP
                                                     600 Congress Avenue, Suite 1300
                                                     Austin, Texas 78701
                                                     Telephone:     (512) 867-8400
                                                     Telecopier: (512) 867-8470

                                                     Thomas J. Williams
                                                     State Bar No. 21578500
                                                     thomas.williams@haynesboone.com
                                                     HAYNES AND BOONE, LLP
                                                     301 Commerce Street, Suite 2600
                                                     Fort Worth, Texas 76102
                                                     Telephone:     (817) 347-6600
                                                     Telecopier: (817) 347-6650

                                                     Attorneys for Defendants




   DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                                 PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 85-10 Filed 01/13/20 Page 9 of 9 PageID #: 2473




                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 18, 2019, I electronically transmitted the foregoing to

   counsel of record via email.


                                                      /s/ Laura Lee Prather




   DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF                          PAGE 8
